Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Dewayne Jeffries seeks to appeal the district court’s orders denying his motion to amend his 28 U.S.C.A. § 2255 (West Supp.2010) motion and motion to supplement his motion to amend as well as his subsequent Fed.R.Civ.P. 60(b) motion for reconsideration. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. *244§ 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Jeffries seeks to appeal are neither final orders nor appeal-able interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.